DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/21/2021, claims 11 – 20 and 22 – 31 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 11, 13, 14, 22, and 24 – 31 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 5/21/2021, wherein Applicant alleges the amendments to claims 13, 14, and 24 – 31 overcome the previous rejections under 35 U.S.C. §112 have been fully considered and found persuasive. The amendments to claim 13 overcome previous rejections directed to improper antecedent basis, and the amendments of claims 24 – 31 cure the deficiencies detailed in Office Action dated 11/17/2020.
Applicant’s arguments, found on pages 10 – 14 of Remarks dated 5/21/2021, wherein Applicant alleges, “Bangalore simply does not disclose or suggest ‘converting the first request based on media-specific data and/or media parameters of the second RTC client to generate an adapted first request,’ as recited in claim 11”, have been fully considered and found not persuasive.
Bangalore et al. (US 2013/0290550 A1), hereinafter “Bangalore”, teaches exchanging media communications between two heterogeneous endpoints, wherein a first endpoint is an SIP endpoint and a second endpoint is a H.323 endpoint (Bangalore Paragraphs [0013 – 0016]). Session Initiation Protocol (SIP) and H.323 are two distinct and separate protocols for implementing Voice over Internet Protocol (Bangalore Paragraph [0002]). One of ordinary skill in the art will readily understand that these two protocols are directly related, and operate solely, to transfer media information (as media comprises audio/video data which would be the data transmitted in a VoIP session).
Bangalore further teaches of a protocol translator which receives a request from the H.323 endpoint and in response to receiving the request transmits an “INVITE message” to the SIP endpoint, this offer comprising a header and “a media capabilities request” (Bangalore Paragraph [0025]). One of ordinary skill in the art will readily understand that the function of a “protocol translator” may include translating protocols. Since, as established before in Bangalore, H.323 and SIP protocols are different, it is necessary to translate communications between two endpoints which each operate a respective one of the protocols. Since the protocol translator clearly receives a first message (“SETUP request”) from the H.323 endpoint, and in reaction to this first message generates a second message (“INVITE request”) to be sent to the SIP endpoint, the protocol translator is very clearly translating the protocols of the first message to the second device (from H.323 to SIP). The very protocols which are used to implemented media functionality (VoIP). It is unreasonable to conclude that there is no translation/adaptation/conversion of the message from one endpoint to another by the protocol translator, since that is the fundamental function the protocol translator performs. 
Applicant specifically asserts, “nothing in Bangalore discloses or suggests ‘converting a first request based on media-specific data and/or media parameters of the second RTC client to generate the adapted request,’ as recited in claim 11.” Examiner disagrees and directs to the rationale above, where Bangalore is clearly shown teaching this exact limitation except for the clients being “RTC” clients, which is taught by “JavaScript Session Establishment Protocol (JSEP)”, by Justin Uberti, hereinafter “JSEP” (motivation and rationale to combine is found in Office Action dated 11/17/2020, pages 7 – 9). 
the protocol translator of Bangalore does not have information regarding the media capabilities of the SIP endpoint when it transmits the INVITE message to the SIP endpoint.” Examiner disagrees. The very purpose of the protocol translator is to translate between H.323 protocols and SIP protocols. Therefore, it clearly knows that one device is an H.323 protocol device and another device is an SIP protocol device, which are clearly media protocols. Furthermore, as recited in Paragraph [0025] of Bangalore, the protocol translator receives media capability information from each of the devices, and is therefore made aware of their media capabilities (although simply being a H.323 protocol device or an SIP protocol device satisfies a “media parameter” as claimed).
Applicant even further asserts, “the Office also appears to have confounded ‘VoIP protocols’ of Bangalore with the ‘media capabilities’ of Bangalore’s H.323 and SIP end points … the ‘VoIP protocols’ of Bangalore are different from ‘media capabilities’ of Bangalore’s H.323 and SIP end points.” While Examiner agrees that media capabilities are different from the VoIP protocols of Bangalore, just being an H.323 device or an SIP device intrinsically defines a device as having a particular media protocol. Therefore, the protocol of the device satisfies the claimed “media-specific data and/or media parameters” of claim 11, as Bangalore clearly teaches converting the first request based upon the protocol of the second device (and, for example, therefore based on the media-specific data of the second device).
Applicant finally asserts, “if the protocol translator had information regarding the media capabilities of the Sip endpoint at the time of transmitting the INVITE message, as the Office suggests, there would be no need for the response message to include the media capability information of the SIP endpoint.” Examiner disagrees and believes this is a mischaracterization of Bangalore and of the Office Action dated 11/17/2020. The media negotiation capabilities are an additional feature of Bangalore, but absent these media capabilities contained in the message, Bangalore still teaches “converting the first request based on media-specific data and/or media parameters of the second RTC client to generate an adapted first request”, since the first message is clearly converted for the media-specific data of the SIP client (converted from H.323). 
Based upon the rationale above and based upon the rejection detailed in Office Action dated 11/17/2020, the rejections of the claims under the prior art, in light of the amendments, are upheld. The amendments to the claims do not overcome the prior art and no new prior art references are introduced. Applicant further depends on the arguments above being persuasive to overcome the rejections of claims 15, 16, 18, and 28, as alleged on page 15 of aforementioned Remarks. However, since the previous arguments are not persuasive the rejections of the aforementioned claims are further upheld.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 – 14, 17, 19, 20, 22 – 27, and 29 – 31 are rejected under 35 U.S.C. §103 as being unpatentable over Bangalore et al. (US 2013/0290550 A1), hereinafter “Bangalore”, in view of Gower et al. (US 2015/0222730 A1), hereinafter “Gower”, and further in view of “JavaScript Session Establishment Protocol (JSEP)”, by Justin Uberti, hereinafter “JSEP”.
Bangalore teaches a method for establishing a communication connection suitable for transmitting media streams from a first client (H.323 endpoint) to a second client (SIP endpoint) (negotiating media capabilities between two clients to exchange media streams (Bangalore Paragraphs [0014], [0024] and [0032])), comprising the following steps: 
receiving a first request from a first client to establish a communication connection with a second client (receiving a SETUP request from H.323 endpoint (Bangalore Paragraph [0025]) SETUP request enables establishment of a media connection (Bangalore Paragraph [0017])), wherein the first request contains at least one of media-specific data and media parameters for the first client (SETUP message comprises the media capabilities set (parameters) (Bangalore Paragraph [0027]))
converting the first request based on media-specific data and/or media parameters of the second client to generate an adapted first request (protocol translator 230 receives the SETUP request and generates an INVITE Message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) SETUP message is translated into an INVITE message using protocol translation function (Bangalore Paragraph [0016 – 0017]))
sending the adapted first request to the second client for the second client to generate a first response to the adapted first request (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])); 
receiving the first response to the adapted first request from the second client and converting the received first response to form an adapted first response (receiving the SIP endpoint’s response to the INVITE Message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025])); -3-Application No. 15/318,726 Attorney Docket No. 12694.0091-00000 
transmitting the TCS message to the H.323 (Bangalore Paragraph [0025])) for configuring the second client using the adapted first request and the adapted first response and configuring the first client using the adapted first request and the adapted first response (based upon the Offer-Answer exchange, using the communicated media capabilities by both the H.323 endpoint and the SIP endpoint to establish a media connection of the identified codec(s) (Bangalore Paragraphs [0017 – 0018] and [0025])).  
Bangalore fails to teach of clients being Real-Time Communication (RTC) clients, sending the adapted first request to the first client, and sending the adapted first response to the second client.
However, in analogous art, Gower teaches sending an adapted first request to the first client and sending an adapted first response to the second client (receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs and [0374 – 0375] and [0083])).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Gower related to using adjusted information received from a client sent back to the client as information used in configuration and apply them to the teachings of Bangalore for the purpose of applying a known technique (clock synchronization) to the known devices (server/client). One would be motivated as such as this allows a client to synchronize to a server to be matched for subsequent commands (Gower Paragraphs [0298] and [0374 – 0375]).
	Bangalore and Gower fail to teach a client being a Real-Time Communication (RTC) client. 
	However, in analogous art, JSEP teaches clients communicating using Real-Time Communication (RTC) protocol (WebRTC used in communication of session description information (JSEP page 2 “Background”)).
JSEP related to using a known communication protocol such as RTC and apply it to the teachings of Bangalore and Gower for the purpose of applying a known technique to the known devices (server/clients). One would be motivated as such as RTC and Java Session Establishment protocols allow for customization in session initiation procedures (JSEP page 7 “Generating an Offer”).

Regarding claim 12, Bangalore, Gower, and JSEP teach the method of claim 11, wherein the first request received from the first RTC client further comprises data and parameters for the communication connection (SETUP and response message comprise procedural information to enable the establishment of a media connection (Bangalore Paragraph [0017])) and wherein the at least one of the media-specific data and the media parameters for the first RTC client relates to output of audio data and/or video data at the first RTC client (messages comprise media capabilities set and header information (Bangalore Paragraph [0025]) wherein header information comprises audio and video media capabilities (Bangalore Paragraph [0040]) wherein a client is a RTC client (JSEP page 2 “Background”) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Bangalore, Gower, and JSEP teach the method of claim 11, wherein the at least one of the media-specific data and the media parameters for the first RTC client relates to output of audio data and/or video data at the first RTC client (SETUP and response message comprise procedural information to enable the establishment of a media connection (Bangalore Paragraph [0017]) exchanging media streams when the signaling is completed (Bangalore Paragraph [0032]));

converting the first response based on the media-specific data and/or the media parameters of the first RTC client to generate the adapted first response before sending the adapted first response to the first RTC client and to the second RTC client (receiving the SIP endpoint’s response to the INVITE Message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint to negotiate media capabilities (Bangalore Paragraphs [0014 – 0016]) WebRTC used in client communications (JSEP page 2 “Background”) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Bangalore, Gower, and JSEP teach the method of claim 13, further comprising: 
converting the first response to data and parameters for the communication connection included in the first request received from the first RTC client (receiving the SIP endpoint’s response to the INVITE Message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) TCS sent on a protocol of the H.323 endpoint (Bangalore Paragraph [0014])); 
establishing the communication connection for transmitting the media streams from the first RTC client to the second RTC client after the first RTC client is configured using the adapted first request and the adapted first response and the second RTC client is configured using the adapted first request and the adapted first response (based upon the Offer-Answer exchange, using the communicated media capabilities by both the H.323 endpoint and the SIP endpoint to establish a media connection of the identified codec(s) (Bangalore Paragraphs [0017 – 0018] and [0025]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs and [0374 – 0375] and [0083]) WebRTC used in client communications (JSEP page 2 “Background”) inherits motivation to combine from respective parent claims.).  

Regarding claim 17, Bangalore, Gower, and JSEP teach the method of claim 11, wherein a Web-Socket connection or a Hypertext Transfer Protocol (HTTP-PUT) request is a connection between the first RTC client, the second RTC client, and a web server (signaling mechanism between devices may be WebSocket (JSEP page 3 “Proposal”) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint (Bangalore Paragraph [0016]) protocol translation may be provided by a server (Bangalore Paragraph [0004]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of JSEP as using WebSocket as a communication mechanism and apply them to the known device for the purpose of using popular technology to connect devices. One would be motivated as such as two distinct devices of different vendors may both be equipped with the popular and nearly universal WebSocket mechanisms.).  

Regarding claim 19, Bangalore, Gower, and JSEP teach the method of claim 11, wherein the first request, the adapted first request, the first response, and the adapted first response are generated through a Session Description Protocol (Offer-Answer exchange is based on standard SDP (Bangalore Paragraph [0025])).  

Bangalore, Gower, and JSEP teach a non-transitory computer readable medium having a computer program stored thereon, the computer program containing executable code that, when executed (Bangalore Paragraph [0013]), carries out the method of claim 11 (see Claim 11 above).  

Regarding claim 22, Bangalore teaches a telecommunication system comprising: 
a web server (server implements protocol translation (Bangalore Paragraph [0004])); 
a first client connected or connectable to the web server (H.323 endpoint communicates with protocol translator 230 (Bangalore Paragraph [0025])): and 
a second client connected or connectable to the web server (SIP endpoint communicates with protocol translator 230), wherein the web server is configured to: -6-Application No. 15/318,726 Attorney Docket No. 12694.0091-00000 
receive a first request from a first client to establish a communication connection with a second client (receiving a SETUP request from H.323 endpoint (Bangalore Paragraph [0025]) SETUP request enables establishment of a media connection (Bangalore Paragraph [0017])), wherein the first request contains at least one of media-specific data and media parameters for the first client (SETUP message comprises the media capabilities set (parameters) (Bangalore Paragraph [0027])); 
convert the first request based on media-specific data and/or media parameters of the second client to generate an adapted first request the first request to media-specific data and/or media parameters of the second client to form an adapted first request (protocol translator 230 receives the SETUP request and generates an INVITE Message to the SIP endpoint comprising an offer and header from the H.323 endpoint (Bangalore Paragraph [0025]) SETUP message is translated into an INVITE message using protocol translation function (Bangalore Paragraph [0016 – 0017]));  
send the adapted first request to the second client for the second client to generate a first response to the adapted first request (protocol translator 230 sends the INVITE message including the offer to the SIP endpoint and receives a response message (Bangalore Paragraph [0025])); 
receive the first response to the adapted first request from the second client and convert the received first response to generate an adapted first response (receiving the SIP endpoint’s response to the INVITE Message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025])); and 
send the adapted first response to the first client (transmitting the TCS message to the H.323 (Bangalore Paragraph [0025])) for configuring the second client using the adapted first request and the adapted first response and configuring the first client using the adapted first request and the adapted first response (based upon the Offer-Answer exchange, using the communicated media capabilities by both the H.323 endpoint and the SIP endpoint to establish a media connection of the identified codec(s) (Bangalore Paragraphs [0017 – 0018] and [0025])).  
Bangalore fails to teach of clients being Real-Time Communication (RTC) clients, sending the adapted first request to the first client, and sending the adapted first response to the second client.
However, in analogous art, Gower teaches sending an adapted first request to the first client and sending an adapted first response to the second client (receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs and [0374 – 0375] and [0083])).
Gower related to using adjusted information received from a client sent back to the client as information used in configuration and apply them to the teachings of Bangalore for the purpose of applying a known technique (clock synchronization) to the known devices (server/client). One would be motivated as such as this allows a client to synchronize to a server to be matched for subsequent commands (Gower Paragraphs [0298] and [0374 – 0375]).
	Bangalore and Gower fail to teach a client being a Real-Time Communication (RTC) client. 
	However, in analogous art, JSEP teaches clients communicating using Real-Time Communication (RTC) protocol (WebRTC used in communication of session description information (JSEP page 2 “Background”)).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of JSEP related to using a known communication protocol such as RTC and apply it to the teachings of Bangalore and Gower for the purpose of applying a known technique to the known devices (server/clients). One would be motivated as such as RTC and Java Session Establishment protocols allow for customization in session initiation procedures (JSEP page 7 “Generating an Offer”).

Regarding claim 23, Bangalore, Gower, and JSEP teach the system of claim 22, wherein the first RTC client is configured using the adapted first request and the adapted first response; and 
the second RTC client is configured using the adapted first request and the adapted first response based upon the Offer-Answer exchange, using the communicated media capabilities by both the H.323 endpoint and the SIP endpoint to establish a media connection of the identified codec(s) (Bangalore Paragraphs [0017 – 0018] and [0025]) receiving an insertion delta from a client and adjusting the insertion data to include more accurate timing information and returning it to the client (Gower Paragraphs and [0374 – 0375] and [0083]) inherits motivation to combine from respective parent claim.).

Regarding claim 24, Bangalore, Gower, and JSEP teach the system of claim 23, wherein the first RTC client include a first browser and the second RTC client includes a second browser (H.323 endpoint and SIP endpoint communicate via the protocol translator (Bangalore Paragraph [0025]) WebRTC communicating clients may comprise a browser (JSEP page 2 “Background”) inherits motivation to combine from respective parent claims.).  

Regarding claim 25, Bangalore, Gower, and JSEP teach the system of claim 24, wherein the adapted request includes a Session Description Protocol (SDP) OFFER and the adapted response includes a SDP ANSWER (Offer-Answer exchange between the H.323 endpoint and the SIP endpoint may use standard Session Description Protocol communicated by the protocol translator which translates the requests and responses (Bangalore Paragraphs [0025] and 0028)).  

Regarding claim 26, Bangalore, Gower, and JSEP teach the system of claim 25, wherein: 
receiving the SIP endpoint’s response to the INVITE Message at the protocol translator, retrieving data from the response (answer message) and generating and sending a TCS message (Bangalore Paragraph [0025]) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint to negotiate media capabilities (Bangalore Paragraphs [0014 – 0016]) WebRTC used in client communications (JSEP page 2 “Background”) inherits motivation to combine from respective parent claim,).

Regarding claim 27, Bangalore, Gower, and JSEP teach the system of claim 25, wherein a connection between the first RTC client, the second RTC client, and the web server involves a Web-Socket connection or a Hypertext Transfer Protocol (HTTP-PUT) request (signaling mechanism between devices may be WebSocket (JSEP page 3 “Proposal”) protocol translation function translates the messages between the H.323 endpoint and the SIP endpoint (Bangalore Paragraph [0016]) protocol translation may be provided by a server (Bangalore Paragraph [0004]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of JSEP as using WebSocket as a communication mechanism and apply them to the known device for the purpose of using popular technology to connect devices. One would be motivated as such as two distinct devices of different vendors may both be equipped with the popular and nearly universal WebSocket mechanisms.). 

Bangalore, Gower, and JSEP teach the system of claim 25, wherein the media streams contain different types of media (interactions may specify which types of media to send/receive (JSEP pages 9 – 11 “MediaHints”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of JSEP related to communicating media types of a plurality of types and apply them to the known device for the purpose of playing different media streams between the devices. One would be motivated as such as an audio-only media stream may be handled with a different protocol or encoding than a video-only media stream.).  

Regarding claim 30, Bangalore, Gower, and JSEP teach the system of claim 29, wherein the media streams include at least one audio stream and at least one video stream (messages comprise media capabilities set and header information (Bangalore Paragraph [0025]) wherein header information comprises audio and video media capabilities (Bangalore Paragraph [0040]) wherein a client is a RTC client (JSEP page 2 “Background”) inherits motivation to combine from respective parent claim.).  

Regarding claim 31, Bangalore, Gower, and JSEP teach the system of claim 25, wherein the first RTC client is a Real-Time Communication via the Worldwide Web (WebRTC) client and the second RTC client is a WebRTC client (JSEP page 2 “Background”) (inherits motivation to combine from respective parent claims.).

Claims 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Bangalore in view of Gower and JSEP and further in view of Candelore (US 2015/0103154 A1).
Regarding claim 15, where Bangalore, Gower, and JSEP teach the method of claim 11 and of clients being RTC client (JSEP page 2 “Background”), Bangalore, Gower, and JSEP fail to teach wherein multiple communication devices are assigned to one user, each of the multiple communication devices having at least one of a first client and a second client, and wherein different media streams are sent to different communication devices.
However, in analogous art, Candelore teaches multiple communication devices are assigned to one user, each of the multiple communication devices having at least one of a first client and a second client, and wherein different media streams are sent to different communication devices (one user may manipulate both CE devices for viewing the same content in different formats according to sensory impairment settings (Candelore Paragraphs [0032 - 0033])}.
It 'would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Candelore related to setting each device belonging to a user to a specific setting and apply them to the teachings of Bangalore, Gower, and JSEP for the purpose of appealing to users with sensory impairment. One would he motivated as such as each device may address an impairment of a user based on different senses impaired to offer a complete viewing experience.

Regarding claim 16, Bangalore, Gower, and JSEP teach the method as in Claim 1.5, wherein the media streams contain different types of media (Candelore Paragraphs [0056] and [0058]) (inherits motivation to combine from respective parent claims.),

Claims 18 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Bangalore in view of Gower and JSEP and further in view of Thollot et al. (US 2013/0067496 A1), hereinafter “Thollot”.
Regarding claim 18, where Bangalore, Gower, and JSEP teach the method of claim 11 and of a communication connection between the first RTC client, the second RTC client, and the web server (JSEP page 2 “Background” and Bangalore Paragraphs [0014 – 0016]), Bangalore, Gower, and JSEP fail to teach a communication connection involves use of a Representational State Transfer procedures in combination with asynchronous event reporting.
However, in analogous art, Thollot teaches a communication connection involves use of a Representational State Transfer procedures in combination with asynchronous event reporting (events may be posted using REST services and handled asynchronously based upon their priority (Thollot Paragraph [0047])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Thollot related to utilizing REST to handle event postings and apply them to the teachings of Bangalore, Gower, and JSEP for the purpose of implementing a specific protocol to establish message exchange. One would be motivated as such as REST is a common protocol to send and receives pieces of information.

Regarding claim 28, where Bangalore, Gower, and JSEP teach the system of claim 25 and of a communication connection between the first RTC client, the second RTC client, and the web server (JSEP page 2 “Background” and Bangalore Paragraphs [0014 – 0016]), Bangalore, Gower, and JSEP fail to teach a communication connection involves use of a Representational State Transfer procedures in combination with asynchronous event reporting.
However, in analogous art, Thollot teaches a communication connection involves use of a Representational State Transfer procedures in combination with asynchronous event reporting (events may be posted using REST services and handled asynchronously based upon their priority (Thollot Paragraph [0047])).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Thollot related to utilizing REST to handle event postings and apply them to the teachings of Bangalore, Gower, and JSEP for the purpose of implementing a specific protocol to establish message exchange. One would be motivated as such as REST is a common protocol to send and receives pieces of information.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alsina et al. (US 2017/0093943 A1) teaches sharing content between users of different devices which may comprise different versions of content.
Taylor et al. (US 2007/0297339 A1) teaches a gateway receiving capability information from a first device and negotiating capability information with a second device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459